Citation Nr: 0501842	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-20 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, South Carolina, that denied a claim for 
service connection for bilateral hearing loss.  In June 2004, 
the veteran testified at a hearing before a traveling section 
of the Board at the RO.  In June 2004, the veteran also 
submitted additional evidence, and he waived consideration of 
that evidence by the RO in the first instance.   


FINDINGS OF FACT

1.  All of the requisite notices, as well as assistance, owed 
to the veteran have been substantially provided, and all of 
the evidence necessary for an equitable disposition of the 
claim has been obtained.

2.  The veteran's current bilateral hearing loss disability 
was first manifested many years after service, and it has 
been related to significant post-service noise exposure, not 
to his active service or to any incident therein (such as 
noise exposure)


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated during the veteran's active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the U.S. Army from May 
1966 to March 1968.  Service personnel records indicate that 
he was a radio relay operator.

On his January 1968 medical history report, just prior to 
separation, he denied having hearing loss or running ears.  
On the accompanying physical examination report, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-
-5
LEFT
0
-10
-10
-
5

VA medical records have been obtained.  In October 2002, the 
veteran complained of ringing in his ears.  During a December 
2002 VA consultation, the veteran reported having very bad 
hearing and frequent infections of his ears.  There was a 
history of noise exposure and ear infections two to three 
times per year.    

On VA outpatient treatment in March 2003 at the ear, nose, 
and throat clinic for progressive hearing loss and left ear 
drainage, it was noted that the veteran had significant noise 
exposure as a shrimp boat captain and a diesel mechanic, 
without benefit of any hearing protection.  The examiner 
noted some mild sensorineural hearing loss in his 1960s naval 
records.  The veteran's left ear drainage was otitis externa 
that was probably due to a bobby pin that he kept handy to 
clean his ears.  The impressions were chronic otitis externa 
from manipulation and sensorineural hearing loss that was 
probably noise-induced.



On a VA-contracted examination in September 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35/25
40/35
40/40
60/60
55/55
LEFT
40/30
45/40
55/55
65/60
85/80

The average was 48 on the right and 62 on the left.  The 
diagnosis was moderate to severe sensorineural hearing loss 
bilaterally, with a secondary diagnosis of subjective 
bilateral mild constant tinnitus.  The examiner also opined 
that it is was not likely that the veteran's hearing loss or 
tinnitus were due to military experience; the examiner stated 
that that rationale for this conclusion was that the veteran 
had been a commercial fisherman for 45 years and had not used 
hearing protection.  

In June 2004, the veteran testified before the Board at a 
hearing held at the RO that his military occupational 
specialty had been a radio relay carrier; in his duties, he 
would wear headphones and he described exposure to a low 
volume hum from machines; he reported ringing in his ears all 
the time because of the humming noises.  He stated that his 
ears would always become infected ever since service.  Also, 
he first noticed hearing problems about three years after 
separation from service.  He described recent VA treatment.  
He also indicated that he had worked both before and after 
service as a commercial fisherman, but that engine noise on 
board the fishing vessels was "no louder than an ordinary 
car."  His wife also testified that the veteran's hearing 
has been getting worse since 1971 and 1972.

II. Analysis

A.  Veterans Claims Assistance Act of 2000

First, the Board must consider whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5103 & 5107 (West 
2002), was signed into law.  This enhanced the notification 
and assistance duties of the VA to claimants.  Recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) (2004) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction decision was 
issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
December 2002, that is, after the date of the VCAA's 
enactment on November 9, 2000.  However, even under 
Pelegrini, the notices regarding the veteran's claim informed 
him of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  Under Pelegrini¸ there is no defect in the notice 
sent to the veteran.  But even if there were any such defect 
in the pre-initial decision notice sent to the veteran, the 
Board also concludes that any defect that may exist with 
regard to the timing and content of the initial VCAA notice 
to the veteran was harmless because of the extensive, 
thorough, and informative notices provided to him throughout 
the adjudication of this claim.  

The VA's thorough notices of all matters required by the VCAA 
and its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  The RO sent the veteran 
correspondence in November 2002; a statement of the case in 
May 2003; and a supplemental statement of the case in October 
2003.  The correspondence and adjudicative documents also 
discussed specific evidence and the particular legal 
requirements applicable to the veteran's claim.  Taken 
together, these documents discussed the evidence considered 
and the pertinent laws and regulations, including provisions 
of the VCAA and the reasons for the RO's decision.  There can 
be no harm to the veteran, as the VA has made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its "duty to 
notify" the veteran.

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  Thus, through discussions in correspondence, the 
rating decision, the statement of the case, and the 
supplemental statements of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claims.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  

All pertinent, identified medical records have been obtained.  
The veteran has not identified any additional medical 
evidence that would be relevant to his claim.  The veteran 
has also been examined in connection with his claim.  Thus, 
the VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  

The Board finds that both the notice and duty to assist 
provisions of the law are satisfied for purposes of this part 
of the decision.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  

B.  Merits

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims has 
held as follows:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test results 
meeting the criteria of 38 C.F.R. § 3.385. . . . 
For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, 
though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is 
a medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, despite one reference to "some mild" 
sensorineural hearing loss in the veteran's medical records 
in the 1960 from naval service (even though the veteran 
served in the Army), his service medical records do not show 
any hearing loss disability, as defined for purposes of VA 
benefits.  See 38 C.F.R. § 3.385.

Nevertheless, the Board must also consider whether any post-
service bilateral hearing loss is related to the veteran's 
active service.  The current medical evidence certainly shows 
that the veteran now suffers from a bilateral hearing loss 
disability that comports with the numerical requirements of 
38 C.F.R. § 3.385.  However, there is no competent medical 
evidence that the current hearing loss disability is due to 
the veteran's active service.  Indeed, a 2003 VA ear, nose, 
and throat clinic consultation report refers to significant 
noise exposure from the veteran's occupation as shrimp boat 
captain and diesel mechanic.  Also, a 2003 VA-contracted 
examination specifically rejected the existence of any 
relationship between the veteran's current bilateral hearing 
loss disability and his active service; that examiner also 
pointed to the veteran's reported post-service noise 
exposure.

The veteran has testified that he first noticed hearing loss 
only three or so years after his active service.  However, 
the first corroborating evidence of such hearing loss is from 
very recently, which is many, many years after separation 
from active service.  To the extent that the veteran ascribes 
his current hearing loss to a low humming noise he was 
exposed to in his duties in service, his opinion is not 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current bilateral hearing loss disability was 
first manifested many years after service and is not related 
to his active service or any incident therein.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability, 
the "benefit of the doubt" rule is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


